ORDER
PER CURIAM.
Latasha Drummer (Defendant) appeals from the judgment upon her convictions after a bench trial of one count of first-degree robbery, Section 569.020 RSMo 2000, three counts of armed criminal action, Section 571.015, RSMo 2000, and two counts of first-degree assault, Section *438565.050, RSMo 2000. She was sentenced to six concurrent terms of fifteen years imprisonment. Defendant argues that the trial court erred in 1) finding defendant guilty because the evidence was not sufficient to support the convictions and 2) sentencing her to a longer term than her codefendant who entered into a plea agreement as punishment for exercising her right to trial.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).